            Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 1 of 11
Jason M. Tangeman, WSB # 6-3082
Nicholas & Tangeman, LLC                                                             FILED
170 North Fifth Street,                                                      U.S. DISTRICT COmU
P.O. Box 928, Laramie, WY 82073-0928                                         DisrRi[:T OF WYaM!:!C
Phone: (307) 742-7140
Fax:(307)742-7160                                                                     !0 AMi|:32
itangenian@\vvolegal.com
Attorneys for Plaintiff


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


     UNITED HERITAGE CO. LTD.,
                                                         Case No.
             Plaintiff,
     V.                                                  COMPLAINT

     GARY SHIRNYAN AKA IGOR SEYRANOV,
     MORA WEALTH MANAGEMENT

             Defendants.



COMES NOW, Plaintiff United Heritage Co. LTD. (hereinafter "United Heritage"), by and

through their undersigned attorneys, and for its Complaint against Defendant Gary Shimyan

aka Igor Seyranov and Mora Wealth Management, alleges and avers as follows:

                                          PARTIES


1.        Plaintiff United Heritage is a company formed and registered in Thailand and located at

88/1 Moo 7, Chalong Sub-District, Muangphuket District, Phuket Province 83130.

2.        On information and belief. Defendant Gary Shirnyan aka Igor Seyranov is a citizen of

California. Process may be served upon said Defendant at 5632 Van Nuys Blvd # 622, Van Nuys,

CA 91403.


3.        On information and belief, Defendant Mora Wealth Management is a Delaware corporation

that does business in Florida at 1450 Brickell Ave, Suite 2900, Miami, FL 33131. Process may be

served upon said Defendant's registered agent, which is Corporate Creations Network, Inc.,

located at 801 U.S. Highway 1, North Palm Beach, FL 33408.
            Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 2 of 11




      4,Plaintiff and DefendantGary Shimyan aka Igor Seyranov are parties to a Stock Loan

      Agreement dated November 20, 2019, a true and correct copy of which is attached

      hereto as Exhibit "A," and incorporated herein by this reference.

                               JURISDICTION AND VENUE

5.      This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because Plaintiff and Defendants are residents of different states, and the amount in

controversy exceeds $75,000. This Court has jurisdiction over Defendants because Defendant

Gary Shimyan aka Igor Seyranov consented to the jurisdiction of Wyoming in a choice of

venue provision contained in the Stock Loan Agreement § 7.

6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(3) because the parties

selected Wyoming as the exclusive venue for resolving any of their disputes and further

selected the laws of the State of Wyoming as controlling the interpretation of the Stock Loan

Agreement. Ifthere is no district in which an action may otherwise be brought, the civil action

may be brought in any judicial district in which any defendant is subject to the court's personal

jurisdiction with respect to such action.

                                              FACTS


7.      In November 2019, United Heritage and Gary Shimyan entered into a contract called

a "Stock Loan Agreement" ("SLA") which set forth the terms and conditions of transactions

between them involving the borrowing and lending of securities.

8.     In the recitals to the SLA, Gary Shimyan represented himself to be a professional

investor.


9.     Under a stock loan agreement, the owner of a stock lends the stock to the investor in

exchange for a future demand to get the stock back minus a stock loan fee.




                                                -2-
         Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 3 of 11




10.     Egor Chernov executed the SLA onbehalfof the United Heritage.

IL      Prior to entering into the SLA with Defendant, Gary Shimyan represented to United

Heritage that he is "a partner of Mora Wealth Management" and Mora Wealth Management
is listed as the "Beneficiary Broker" in the SLA.

12.    In paragraph 1.1, the SLA provided as follows:

            Lender grants Borrower with a loan calculated as 20% of the cash
            proceeds earned on liquidation of any or all of the shares issued in the
            name of the Borrower under the terms and conditions of this agreement,
            that is, in the aggregate a total of 2,200,000 ... free trading shares of
            Rafarma Pharmaceuticals, Inc. (that is, RAFA shares free of any
            encumbrances whatsoever) hereinafter referred to as the ''Loan
            Amounf\


13.    With respect to loan repayment, paragraph 4.1 of the SLA further stated that:

            The Loan shall be repaid in cash upon the written instruction of the
            Lender and/or with cash and the shares of the Lender that are not
            liquidated by the Borrower on or before the date of maturity which will
            be settled between the parties upon further discussion. Subject to the
            Terms and Conditions of this loan regarding 'Taxation' as provided in
            4.2 below, the loan will be considered by both parties to be repaid, when
            80% of the Net Cash Proceeds and any and all unsold shares of RAFA
            in the name of the Borrower as priced on the date of maturity are
            transferred to the Lender and /or his assigns.

14.    As provided in the SLA, the underlying shares for the loan, namely 2,200,000 free and

unencumbered trading shares of Rafarma Pharmaceuticals, Inc., were issued by United

Heritage to Defendant Gary Shimyan's brokerage account at Mora Wealth Management.

15.    In an interim stock sales report, Defendant Gary Shimyan submitted to Plaintiff the

following financials:

               (a)      Total proceeds: $682,222.08

               (b)      Mora Wealth fee (2.43%): $16,563.26

               (c)      Net proceeds: $665,658




                                                 -3-
         Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 4 of 11




16.     In view of the 20% commission to be retained by Defendant in the amount of

$133,131.76, the net amount dueto United Heritage per agreement is $532,526.50.

17.     To date. United Heritage received wires in the amount of $259,492.99 and

$160,090.28, for a total of $419,583.27.

18.     The remaining cash amountowed under the SLA presently stands at $112,943.23. In

addition. Defendant owes Plaintiff theremaining shares of stock thatwere notyet liquidated,

which is 270,400 shares of stock.

19.     Plaintiff has made a demandfor the return ofthe remaining funds and shares of stock,

yet Defendant refused to perform its obligations under the SLA.

                              FIRST CAUSE OF ACTION
                     AS TO GARY SHIRNYAN AKA IGOR SEYRANOV
                             BREACH OF EXPRESS CONTRACT

20.     Plaintiffrestates and realleges everypreceding paragraph of this Complaint as though

restated here.


21.     The SLA is a contract between Plaintiff and Defendant, and each has rights and

obligations thereunder.

22.    The relevant terms of the SLA are clear and unambiguous.

23.    Plaintiff performed all of its obligations set forth in the SLA.

24.    Defendant failed and refused to pay the unpaid balance, as set forth in the terms of the

SLA, thereby failing to perform his obligations under the SLA.

25.    As a result of Defendant's breach of the SLA, Plaintiff has been damaged in the

amount of $112,943.23 plus the value of the unretumed 270,400 shares of stock of Rafarma

Pharmaceuticals, Inc., as well as attorneys' fees, and costs that continue to accrue.




                                                -4-
           Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 5 of 11




                                 SECOND CAUSE OF ACTION
                     AS TO GARY SHIRNYAN AKA IGOR SEYRANOV
                                             FRAUD


26.      Plaintiff restates and realleges every preceding paragraph of this Complaint as though

restated here.

27.      Defendant represented to Plaintiffthat heisa professional investor and thathewould repay

the loan as promised.

28.     On information and belief, Defendant's representations were false, and Defendant knew

they were false. Specifically, Defendant did not intend to honor the terms of the loan agreement

since that agreement's inception.

29.     Defendant made these misrepresentations intentionally and intended that Plaintiff rely on

the misrepresentations.

30.     Plaintiff reasonably    and justifiably relied     to   its   detriment   on   Defendant's

misrepresentations

31.     Plaintiffs reliance on Defendant's representations was a substantial factor in causing harm

to Plaintiff.


32.     As a proximate result of Defendant's misrepresentations. Plaintiff was damaged in an

amount to be proven at trial.

                        TfflRD CAUSE OF ACTION
               AS TO GARY SHIRNYAN AKA IGOR SEYRANOV
      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

33.     Plaintiff restates and realleges every preceding paragraph of this Complaint as though

restated here.


34.     The law implies a covenant of good faith and fair dealing in every contract.




                                               -5-
          Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 6 of 11



35.     Defendant violated this covenant of good faith and fair dealing in the SLA by, interalia,

refusing to repay the loan.

36.     Plaintiffperformed all, or substantially all, ofitsduties required under the SLA, including

the issuance of the stock for the benefit of Defendant.

37.     Defendant did not provide the promised benefits under the SLA.

38.     Plaintiff has been damaged by Defendant's breach of the implied covenant of good faith

and fair dealing in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION
                    AS TO GARY SHIRNYAN AKA IGOR SEYRANOV
                              UNJUST ENRICHMENT


39.     Plaintiff restates and realleges every preceding paragraph of this Complaint as though

restated here.


40.     Plaintiff has conferred a benefit upon Defendant, and Defendant has received 2,200,000

free trading shares of Rafarma Pharmaceuticals, Inc. and retained proceeds from the sale of such

stock, all of which belong to Plaintiff

41.     Defendant appreciated or had knowledge of the benefit.

42.     Under principles of equity and good conscience. Defendant should not be permitted to

retain the money and stock belongingto Plaintiffthat he unjustly received.

43.     As a directandproximate resultof Defendant's misconduct, Plamtiffhas suffered damage

and is entitled to monetary damages in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION
                    AS TO GARY SHIRNYAN AKA IGOR SEYRANOV
                          AND MORA WEALTH MANAGEMENT
                                     CIVIL CONSPIRACY


44.    Plaintiff restates and realleges every preceding paragraph of this Complaint as though

restated here.




                                               -6-
           Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 7 of 11




45.      Defendant Mora Wealth Management acted together with Defendant Gary Shimyan aka

Igor Seyranov to accomplish an unlawful objector a lawful object by unlawful means, including

fraud and breach of contract.

46.      On information and belief. Defendants had a meeting of the minds whereby they decided

to take steps to accomplish their unlawful acts and omissions.

47.      Defendants committed one or more unlawful overt acts in ftirtherance of this conspiracy,

including, but not limited to, fraud and breach of contract.

48.      The purpose of the conspiracy was to injure Plaintiff for the financial gain of

Defendants.


49.      As a direct and proximate result of Defendants' civil conspiracy. Plaintiff is entitled to

actual, compensatory, consequential, and punitive damages in an amount to be determined by the

trier of fact.


                                  SIXTH CAUSE OF ACTION
                     AS TO GARY SHIRNYAN AKA IGOR SEYRANOV
                           AND MORA WEALTH MANAGEMENT
                                   AIDING AND ABETTING


50.     Plaintiff restates and realleges every preceding paragraph of this Complaint as though

restated here.


51.     Defendants are liable to Plaintiff for their wrongful acts described above.

52.     Defendants had knowledge of each other's wrongful acts but, nevertheless, knowingly

advised, encouraged, aided, abetted, and assisted each other and their wrongfiil acts.

53.      As a result of their assistance and encouragement of each other's wrongful acts.

Defendants committed the wrongful acts detailed herein.




                                                -7-
            Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 8 of 11




      54.        As the direct and proximate result of the Defendants' wrongful conduct. Plaintiff

      is entitledto actual, compensatory, consequential, and punitive damages in an amount to be

      determined by the trier of fact.

                                     PRAYER FOR RELIEF


WHEREFORE, Plaintiff respectfully requests that this Court enter an Order:

                (a)    Awarding Plaintiff damages in the amount of $112,943.23 plus the value of

                       the unliquidated 270,400 shares of stock of Rafarma Pharmaceuticals, Inc.

                (b)   Awarding Plaintiff actual, compensatory, consequential, and punitive

                      damages in an amount to be determined by the trier of fact.

                (c)    Awarding Plaintiff all attorneys' fees and costs incurred; and

                (d)    Awarding Plaintiffsuch other relief as the Court deems just and equitable.

                                   JURY TRIAL DEMAND


Plaintiff, United Heritage Co. LTD., hereby demands a jury trial, composed of 6 persons, on

all issues so triable in the above captioned action.


DATED: June 8,2020.

                                                 espectfully submitted.


                                                Jason M. Tangeman, WSB # 6-3082
                                                Nicholas & Tangeman, LLC
                                                170 North Firth Street
                                                P.O. Box 928
                                                Laramie, WY 82073-0928
                                                Phone: (307) 742-7140
                                                Fax: (307) 742-7160
                                                itanueman@v\v'ole^al.com




                                                -8-
            Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 9 of 11




                                     STOCK LOAN AGREEMENT



Concluded on                 20 November, 2019

BETWEEN:

GARY SHIRNYAN, a privateindividual residingat 5632 VANNUYS BLVD#622, VANNUYS, CA
91403, USA, hereinafter referred to as the "Borrower"

AND

UNITED HERITAGE CO. LTD., incorporated underthe laws of the Kingdom ofThailand, registered at
88/1 Moo7, Chalong Sub-District, Muangphuket District, Phuket Province 83130, Thailand, represented
here by Director, Egor Chernov, hereinunder referred to as the 'Lender"
Whereas:

    i)     The Borrower is a professional investor.

    ii) The Borrower intends to use the loan for day to day working capital and/or investment purposes;
    iii) The Lender has agreed to issue in the name ofthe borrower 2,200,000 (two million two hundred
         thousand) free trading shares ofRafarma Pharmaceuticals, Inc. that are traded on the OTC Markets,
         Pink Current platform OTC: TICKER Symbol: RAFA.
    iv) The Lender obtained the shares through Company funds and/or under a share for debt arrangement
        with the Issuer (or other contractual arrangement with the issuer or a third party):
    v)     Notwithstanding the delivery ofthe shares to the Borrower to provide for the Stock Loan
          arrangement between the parties, it is understood that the Lender will receive repayment ofthe Loan
          in cash and/or in kind, that is the shares ofRafarma Pharmaceuticals, Inc. that are not sold in the
          Borrower's account on the date the loan matures, in accordance with the terms and conditions as
          provided herein;
    vi) In calculating the underlying value for the shares at the date of execution ofthis loan agreement, a
        cost price equal to the value of the said shareson the date the shares are bookedinto the Borrower's
          account will be applied;


Now therefore the parties agree as follows:

Terms and Conditions; The Loan Transaction

L Amount of The Loan
         1. LendergrantsBorrower witha loancalculated as 20%ofthe cash proceeds earnedon
             liquidation of any or allofthe shares issued inthename of theBorrower under theterms and
             conditions of this agreement, that is, in the aggregate a totalof2,200,000shares (fivehundred
             thousand) free trading shares of Rafarma Pharmaceuticals, Inc. (thatis, RAFA shares freeof any
             encumbrances whatsoever) hereinafter referred to as the "Loan Amount".
         1.2The underlying shares for the loanshall be distributed by the Lender to the Borrower at the
         brokerageaccount indicated by the Borrower as follows:
           Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 10 of 11




Beneficiary Broker: MORA WEALTH MANAGEMENT



2.       Purpose of the Loan
The amount ofthe Loan,whichwill be an amountno greater than20% ofthe aggregate of net proceeds raised
on the liquidation ofthe shares, over a period to be agreed under separate cover between the parties, will be
used by the Borrower for routine working capital and for investment purposes as the borrower sees fit.
3.         Interest Rate

In respect of this loan, both parties have agreed that under the terms and conditions ofthis Loan
Agreement, the loan will be non-interest bearing throughout the repayment period.
4.         Repayment of the Loan
4.1      The Loan shall be repaid in cash upon the v^-itten instruction ofthe Lender and/or with cash and the
shares ofthe Lender that are not liquidated by the Borrower on or before the date of maturity which will be
settled between the parties upon further discussion. Subject to the Terms and Conditions ofthis loan regarding
'Taxation' as provided in 4.2 below, the loan will be considered by both parties to be repaid, when 80% ofthe
Net Cash Proceeds and any and all unsold shares of RAFA in the name ofthe Borrower as priced on the date
ofmaturity are transferred to the Lender and /or his assigns.
4.2. The parties to this Stock Loan Agreement agree and understand that certain federal tax policies for capital
gains may be applied to the proceeds on liquidation ofthe RAFA shares that are held in the Borrower's
account. In this regard, it is agreed and understood that the Borrower's accountants will use best practice in
applyingthe federal tax rules and policiesto the Borrower's accountin orderto make a determination in this
regard. Should Federal taxation apply for capital gains, the Borrowerwill forthwithprovide fiill and timely
information to the Lender in order to address this issue in a fair and reasonable manner to ensure that the
mutual interests ofboth parties are protected.
5.         Miscellaneous Provisions

5.1        Notices

Any notices connected with theAgreement shall bemade in writing and signed byor onbehalfof theParty
serving thenotice. Notices may besent byregistered mail, courier or byE-mail and/or FAX transmission
subsequently confirmed with registered mail to theaddresses indicated inthepreamble of thisAgreement as
follows:

5.1.1.     For GARY SHIRNYAN: 5632 VAN NUYS BLVD #622, VAN NUYS, CA 91403, USA

5.1.2.     ForUnited Heritage Co.Ltd.: 88/1 Moo 7, Chalong Sub-District, Muangphuket District, Phuket
Province 83130, Thailand, info@uhcl.group
Any change inaddresses shall beeffective upon receipt by the Party ofa written notice from the Party
changing the address.
         Case 2:20-cv-00102-SWS Document 1 Filed 06/10/20 Page 11 of 11




   6.    Governing Law
ThisAgreement shall begoverned by andconstrued in accordance withthe lawof the State of Wyoming,
USA.

   7.    Disputes
The Partiesmutuallyrepresentthat they shall endeavorto settle any and all disputesarisingfrom or connected
with this Agreement by way of negotiations and consultation. All disputes arising from or in connection with
this Agreement, including disputes on its conclusion, binding effect, amendment and termination, shall be
judged exclusively by an appropriate Court in the State of Wyoming.
   8.    Costs

The parties shall bear all costs related to the execution ofagreement each for his ovm account.
   9.     Amendments

Any amendments or modifications ofthis Agreement shall be made in writing; otherwise they shall be null
and void. The Parties agree that if any part ofthe Agreement is deemed invalid or otherwise legally defective,
the remaining part ofthe Agreement shall remain in force. In the case provisions are deemed invalid or
unenforceable, the Parties shall undertake negotiations in good faith in order to replace such provisions, to the
greatest possible extent, with alternative provisions which shall be valid and enforceable and shall reflect the
original intentions ofthe Parties.
   10.   Assignment

The rights and obligations ofthe Parties under this Agreement may not be assigned to any third party without
prior written consent ofthe other Party.


SIGNED:




  M-
Borrower
                                      11/2 1 / 2019

                                     Date
                                     11/21/2019



Lender                               Date
